      Case 1:20-cv-01606-JEJ-EBC Document 8 Filed 01/27/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTONIO BOYD,                           :
            Petitioner,                 :     1:20-cv-1606
                                        :
      v.                                :     Hon. John E. Jones III
                                        :
WARDEN SPAULDING,                       :
            Respondent.                 :

                                  ORDER

                             January 27, 2021

      NOW THEREFORE, upon preliminary review of the Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), see R. GOVERNING § 2254

CASES R. 4, 1(b), and for the reasons set forth in the Court’s memorandum of the

same date, it is hereby ORDERED that:

      1.    Petitioner’s application for leave to proceed in forma pauperis (Doc.

            2) is GRANTED for the sole purpose of the filing of the action.

      2.    The petition is DEEMED filed.

      3.    The Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED

            for lack of jurisdiction.

      4.    The Clerk of Court is directed to CLOSE this case and NOTIFY

            Petitioner.

                                        s/ John E. Jones III
                                        John E. Jones III, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
Case 1:20-cv-01606-JEJ-EBC Document 8 Filed 01/27/21 Page 2 of 2
